DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “selected from CR3 and N”. Applicants are advised to amend this phrase to recite “selected from the group consisting of CR3 and N”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Golden et al (see pages of Boron Dipyridylmethene (DIPYR) Dyes: Shedding Light on Pyridine-Based Chromophores, cited on IDS filed on 5/26/2022).

Regarding claim 1, Golden et al discloses the following compound (Page 7216 – Figure 1):

    PNG
    media_image1.png
    168
    257
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is benzene and fused to W1-W2; ring B is benzene and is fused to W4-W5; W1-W6 are CR1, where R1 is H; Z is CRZ, where RZ is H; Y is B(R2)2, where R2 is F. It is noted that neither ring A nor ring B is substituted with an aryl group and the recited group R1 is H, and therefore, the compound of the reference meets the proviso in the claims that rings A and B are not substituted with an aryl group and R1 does not represent aryl.

Regarding claim 2, Golden et al teaches all the claim limitations as set forth above. As discussed above, the recited groups RZ and R1 are H and R2 is F.

Regarding claim 3, Golden et al teaches all the claim limitations as set forth above. As discussed above, the recited groups RZ and R1 are H and R2 is F.

Regarding claim 4, Golden et al teaches all the claim limitations as set forth above. As discussed above, the recited groups W1-W6 are CR1.

Regarding claim 6, Golden et al teaches all the claim limitations as set forth above. As discussed above, the recited group Y is B(R2)2.

Regarding claim 9, Golden et al teaches all the claim limitations as set forth above. From the discussion above, the reference formula (I) of the claims, i.e.

    PNG
    media_image3.png
    149
    251
    media_image3.png
    Greyscale
,
where X1-X8are CR3, where R3 is H.

In light of the above, it is clear that Golden et al anticipates the presently recited claims.

Claims 1-4, 6, 8-10, 13-16, and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hoag et al (US 2003/0201415).

Regarding claim 1, Hoag et al discloses the following compound ([0026] – Inv-3):

    PNG
    media_image4.png
    228
    339
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is benzene and fused to W3-C; ring B is benzene and is fused to W4-W5; W1-W6 are CR1, where R1 is H; Z is N; and Y is B(R2)2, where R2 is F. It is noted that neither ring A nor ring B is substituted with an aryl group and the recited group R1 is H, and therefore, the compound of the reference meets the proviso in the claims that rings A and B are not substituted with an aryl group and R1 does not represent aryl.
	Alternatively, the reference discloses the following compound (Page 4 – Inv-24):

    PNG
    media_image5.png
    226
    385
    media_image5.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is benzene and fused to W3-C; ring B is absent W1-W3 and W5 are CR1, where R1 is H; W4 and W6 are N; Z is N; and Y is B(R2)2, where R2 is F. It is noted that neither ring A nor ring B is substituted with an aryl group and the recited group R1 is H, and therefore, the compound of the reference meets the proviso in the claims that rings A and B are not substituted with an aryl group and R1 does not represent aryl.
	Alternatively, the reference discloses the following compound (Page 3 – Inve-14):

    PNG
    media_image6.png
    247
    525
    media_image6.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is a substituted imidazole and fused to W1-W2; ring B is absent; W1-W2 and W4-W5 are CR1, where R1 is H and Br; W3 is N; Z is N; and Y is B(R2)2, where R2 is F. It is noted that neither ring A nor ring B is substituted with an aryl group and the recited group R1 is H, and therefore, the compound of the reference meets the proviso in the claims that rings A and B are not substituted with an aryl group and R1 does not represent aryl.

Regarding claim 2, Hoag et al teaches all the claim limitations as set forth above. As discussed above, the recited groups RZ and R1 are H; and R2 is F.

Regarding claim 3, Hoag et al teaches all the claim limitations as set forth above. As discussed above, the recited groups RZ and R1 are H; and R2 is F.

Regarding claim 4, Hoag et al teaches all the claim limitations as set forth above. As discussed above, the recited groups W1-W6 are CR1.

Regarding claim 6, Hoag et al teaches all the claim limitations as set forth above. As discussed above, the recited group Y is B(R2)2.

Regarding claim 8, Hoag et al teaches all the claim limitations as set forth above. As discussed above, the recited group Z is N.

Regarding claim 9, Hoag et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses compound (II) of the claims:

    PNG
    media_image7.png
    181
    257
    media_image7.png
    Greyscale
,
where X1-X6 are CR3, and R3 is H.

Regarding claim 10, Hoag et al teaches all the claim limitations as set forth above. As discussed above, the recited group Z is N; and Y is B(R2)2, where R2 is F.

Regarding claim 13, Hoag et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound:

    PNG
    media_image8.png
    151
    250
    media_image8.png
    Greyscale
,
where R6 is H; and R7 and R8 are F.

Regarding claim 14, Hoag et al discloses an organic light emitting device, i.e. an optoelectronic device, comprising an organic layer, i.e. a light emitting layer (Abstract). The organic layer comprises the following compound ([0026] – Inv-3):

    PNG
    media_image4.png
    228
    339
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is benzene and fused to W3-C; ring B is absent W1-W3 and W5 are CR1, where R1 is H; W4 and W6 are N; Z is N; and Y is B(R2)2, where R2 is F. It is noted that neither ring A nor ring B is substituted with an aryl group and the recited group R1 is H, and therefore, the compound of the reference meets the proviso in the claims that rings A and B are not substituted with an aryl group and R1 does not represent aryl.

Regarding claim 15, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer is disposed between the anode and cathode, i.e. Figure 1 discloses light emitting layer (109) between the anode (103) and the cathode (113) ([0060]).

Regarding claim 16, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host such as 4,4'-N,N'-dicarbazole-1,1'-biphenyl (CBP), i.e. a host comprising a carbazole chemical group (Abstract and [0014]-[0015])

Regarding claim 20, Hoag et al discloses a cell phone or television comprising an organic light emitting device ([0025]). The organic light emitting device comprises an anode a cathode and an organic layer, i.e. a light emitting layer disposed between the anode and cathode (Abstract and [0060]). The organic layer comprises the following compound ([0026] – Inv-3):

    PNG
    media_image4.png
    228
    339
    media_image4.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is benzene and fused to W3-C; ring B is absent W1-W3 and W5 are CR1, where R1 is H; W4 and W6 are N; Z is N; and Y is B(R2)2, where R2 is F. It is noted that neither ring A nor ring B is substituted with an aryl group and the recited group R1 is H, and therefore, the compound of the reference meets the proviso in the claims that rings A and B are not substituted with an aryl group and R1 does not represent aryl.

In light of the above, it is clear that Hoag et al anticipates the presently recited claims.

Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Vargas et al (US 2005/0170204).

Regarding claim 1, Vargas et al discloses the following compound (Page 4 – Inv-7):

    PNG
    media_image9.png
    291
    413
    media_image9.png
    Greyscale

This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is benzene and fused to W1-W2; ring B is benzene and is fused to W4-W5; W1-W6 are CR1, where R1 is H; Z is CRZ, where RZ is nitrile; Y is B(R2)2, where R2 is F. It is noted that neither ring A nor ring B is substituted with an aryl group and the recited group R1 is H, and therefore, the compound of the reference meets the proviso in the claims that rings A and B are not substituted with an aryl group and R1 does not represent aryl.
	Alternatively, the reference discloses the following compound (Page 5 -Inv-25):

    PNG
    media_image10.png
    285
    474
    media_image10.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is a substituted benzene and fused to W1-W2; ring B is benzene and is fused to W4-W5; W1-W6 are CR1, where R1 is H; Z is CRZ, where RZ is H; Y is B(R2)2, where R2 is F. It is noted that neither ring A nor ring B is substituted with an aryl group and the recited group R1 is H, and therefore, the compound of the reference meets the proviso in the claims that rings A and B are not substituted with an aryl group and R1 does not represent aryl.

In light of the above, it is clear that Vargas et al anticipates the presently recited claims.

Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Cosimbescu et al (US 2005/0058853).

Regarding claim 1, Cosimbescu et al discloses the following compound (Page 5 – Inv22a):

    PNG
    media_image11.png
    297
    539
    media_image11.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is a cyclohexane and fused to W1-W2; ring B is not present; W1-W6 are CR1, where R1 is H or a nitrile (CN); Z is CRZ, where RZ is H; Y is B(R2)2, where R2 is F. It is noted that neither ring A nor ring B is substituted with an aryl group and the recited group R1 is H, and therefore, the compound of the reference meets the proviso in the claims that rings A and B are not substituted with an aryl group and R1 does not represent aryl.

In light of the above, it is clear that Cosimbescu et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag et al (US 2003/0201415).

The discussion with respect to Hoag et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 5, Hoag et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the following compound:

    PNG
    media_image6.png
    247
    525
    media_image6.png
    Greyscale
,
where W3 is N. In this compound one of W4-W6 is not N are required by the present claims. However, this compound is but one embodiment and attention is directed to Formula (1) of the reference ([0017]), i.e.

    PNG
    media_image12.png
    223
    508
    media_image12.png
    Greyscale
,
where ring A and A’ are 6-membered aromatic ring systems contain at least one (1) nitrogen ([0019]). In the compound of the reference ring A contains a N and not ring A’. However, in light of the disclosure that these rings contain “at least one nitrogen”, it is clear that the compound can contain two, three, etc. nitrogen atoms, including a nitrogen being present on ring A’.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 18, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the disclosed compound can be utilized in combination with other light emitting dopants such as Compound L44 ([0155] and Page 12):

    PNG
    media_image13.png
    202
    162
    media_image13.png
    Greyscale
.
This compound has the Formula M(LA)3, where LA is:

    PNG
    media_image14.png
    189
    94
    media_image14.png
    Greyscale

and where Y1-Y8 are C and Ra and Rb are H.
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 21, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer ([0117]-[0118]) can comprise additional compounds such as phosphorescent transition metal complexes, i.e. a phosphorescent emitter ([0118]),
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 22, Hoag et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer ([0117]-[0118]) can comprises additional compounds such as phosphorescent transition metal complex, i.e. a phosphorescent emitter ([0118]),
While the reference fails to exemplify the presently claimed device nor can the claimed device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoag et al (US 2003/0201415) in view of Ise et al (2005/0227112).

The discussion with respect to Hoag as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claims 18-19, Hoag et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a phosphorescent emitter, the reference does not disclose the phosphorescent emitter: 

    PNG
    media_image15.png
    191
    180
    media_image15.png
    Greyscale

as recited in the present claims.
Ise et al discloses an electroluminescent device comprising an organic luminescent layer between a pair of electrodes (Abstract and [0010]). The luminescent layer comprises the following compound ([0025], [0010], and [0063] – A1):

    PNG
    media_image16.png
    289
    416
    media_image16.png
    Greyscale
,
corresponding to the recited formula M(LA)x(LB)y(LC)z, where x and y are one (1) , z is zero (0) and M is Pt. This compound comprises the recited ligands LA and LB:

    PNG
    media_image15.png
    191
    180
    media_image15.png
    Greyscale
,
where Y1-Y11 are C, Rb and Rc are H and Ra are alkyls joining to form a tetradentate ligand. The reference discloses that the compound results in an organic electroluminescent element having high emission luminous, high luminous efficiency and excellent durability ([0008]).
Given that both Hoag et al and Ise et al are drawn to organic light emitting devices containing light emitting layers comprising phosphorescent emitters, and, given that Yoshida et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compound as taught by Ise et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer of the device disclosed by Hoag et al with a reasonable expectation of success.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoag et al (US 2003/0201415) in view of Ma et al (US 2010/0237334).

The discussion with respect to Hoag et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 17, Hoag et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises the host compound as recited in the present claims.
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image17.png
    166
    172
    media_image17.png
    Greyscale
,
identical to that claimed. The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Hoag et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer comprising luminescent doping compounds, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Hoag et al with a reasonable expectation of success.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Conley et al (US 2005/0211958).

Regarding claim 1, Conley et al discloses the following compound ([0026] – 3d):

    PNG
    media_image18.png
    235
    535
    media_image18.png
    Greyscale
.
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is benzene and fused to C-W1; ring B is benzene and is fused to C-W6; W1-W6 are CR1, where R1 is H; Z is N; Y is B(R2)2, where R2 is F. 
It is noted that the claims recite proviso (ii), i.e. when ring A is fused to W3 and the carbon between W3 and N and ring B is fused to W6 and the carbon atom between N and W6, the compound is represented by:

    PNG
    media_image19.png
    97
    248
    media_image19.png
    Greyscale
,
where R7 and R8 are each R2 and R6 is a C1-6 alkyl or C1-6 alkoxy. 
In the instant case, while the compound of the reference contains a C4 substituent, this substituent is not in the R6 is position as required by the present claims, and instead, R6 is H and not an alkyl as required by the claims. However, the compound disclosed by the reference and that claimed are isomers - are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
	Alternatively, the reference discloses the following compound ([0026] – 3e):

    PNG
    media_image20.png
    232
    399
    media_image20.png
    Greyscale
,
This compound corresponds to recited Formula X, i.e.

    PNG
    media_image2.png
    143
    458
    media_image2.png
    Greyscale
.
where ring A is benzene and fused to C-W1; ring B is a substituted benzene and is fused to C-W6; W1-W6 are CR1, where R1 is H or tert-butyl; Z is N; Y is B(R2)2, where R2 is F. It is noted that the claims recite that proviso (ii) when ring A is fused to W3 and the carbon between W3 and N and ring B is fused to W6 and the carbon atom between N and W6, i.e. the compound is represented by:
It is noted that the claims recite proviso (ii), i.e. when ring A is fused to W3 and the carbon between W3 and N and ring B is fused to W6 and the carbon atom between N and W6, the compound is represented by:

    PNG
    media_image21.png
    116
    204
    media_image21.png
    Greyscale
,
where R7 and R8 are each R2 and R6 is a C1-6 alkyl or C1-6 alkoxy. 
In the instant case, while the compound of the reference contains a C4 substituent, this substituent is not in the R6 is position as required by the present claims, and instead, R6 is H and not an alkyl as required by the claims. However, the compound disclosed by the reference and that claimed are isomers - are isomers  - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 8-10, and 13-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 14-15, 17, and 21-25 of copending Application No. 16/744,728 (published as US PGPub 2020/0239456). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 14 of the copending application recites an optoelectronic device, where an organic layer of the device comprises a compound with the formula:

    PNG
    media_image22.png
    106
    349
    media_image22.png
    Greyscale
,
where rings A and B, and the groups W1-W6, Y, and Z are identical to those recited in instant claim 1.
	Furthermore, it is noted that:
	Claim 14 of the copending application recites subject matter encompassed by instant claims 2-6, 8-10 and 13.  
	
Claim 14 of the copending application recites an optoelectronic device identical to that recited in instant claim 14, where an organic layer of the device comprises a compound with the formula:

    PNG
    media_image22.png
    106
    349
    media_image22.png
    Greyscale
,
where rings A and B, and the groups W1-W6, Y, and Z are identical to those recited in instant claim 14.
Furthermore, it is noted that:
Claim 15 of the copending application recited subject matter identical to that recited in instant claim 15.
Claim 21 of the copending application recited subject matter identical to that recited in instant claim 16.
Claim 22 of the copending application recited subject matter identical to that recited in instant claim 17.
Claim 23 of the copending application recited subject matter identical to that recited in instant claim 18.
Claim 24 of the copending application recited subject matter identical to that recited in instant claim 19.
Claim 17 of the copending application recited subject matter encompassed by instant claim 21.
Claim 17 of the copending application recited subject matter encompassed by instant claim 22.

Claim 25 of the copending application recites a consumer product identical to that recited in instant claim 20, where an organic layer of the device comprises a compound with the formula:

    PNG
    media_image22.png
    106
    349
    media_image22.png
    Greyscale
,
where rings A and B, and the groups W1-W6, Y, and Z are identical to those recited in instant claim 20.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-4, 6, 8-10, and 13-15  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 15 of copending Application No. 16/262,408 (published as US PGPub 2019/0237694). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising compound B, i.e.

    PNG
    media_image23.png
    231
    360
    media_image23.png
    Greyscale
,
where R1-R12 are H or OR, where R is alkyl. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H, F, Cl, Br, or I; and the recited group R2 is F.  Thus, the compound of the copending application meets the provision of the claims that rings A and B are not substituted with an aryl group, the group R1 is not aryl. Furthermore, the compound of the copending application meets provision (ii) of instant claim 1, i.e. at least one of ring A or ring B is substituted with an alkoxy group.
Furthermore, is noted that:
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 2.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 3.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 4.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 6.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 8.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 9.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 10.
Claim 15 of the copending application recites a compound encompassing the subject matter recited in instant claim 13.

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising a hybrid emissive layer, i.e. an organic layer comprising compound B, i.e.

    PNG
    media_image23.png
    231
    360
    media_image23.png
    Greyscale
,
where R1-R12 are H or OR, where R is alkyl. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H, F, Cl, Br, or I; and the recited group R2 is F.  Thus, the compound of the copending application meets the provision of the claims that rings A and B are not substituted with an aryl group, the group R1 is not aryl. Furthermore, the compound of the copending application meets provision (ii) of instant claim 1, i.e. at least one of ring A or ring B is substituted with an alkoxy group.	
Furthermore, it is noted that:
Claim 15 of the copending application recites that the OLED comprising an anode and a cathode, where the emitter layer is between the anode and cathode. Thus, the reference recites subject matter encompassed by instant claim 15.

Claim 20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 15 of copending Application No. 16/262,408 (published as US PGPub 2019/0237694) in view of Campos (US 6,278,237).

Claim 15 of copending Application No. 16/262,408 recites an OLED comprising a hybrid emissive layer, i.e. an organic layer comprising compound B, i.e.

    PNG
    media_image23.png
    231
    360
    media_image23.png
    Greyscale
,
where R1-R12 are H or OR, where R is alkyl. This compound corresponds to Formula X recited in instant claim 1, where Z is N, Y is B(R2)2, where R2 is F; rings A and B are 6-membered carbocyclic groups, i.e. benzene, fused to N-W1-W3, and N-W4-W6, respectively; the recited groups W1-W6 are CR1, where R1 is H, F, Cl, Br, or I; and the recited group R2 is F.  Thus, the compound of the copending application meets the provision of the claims that rings A and B are not substituted with an aryl group, the group R1 is not aryl. Furthermore, the compound of the copending application meets provision (ii) of instant claim 1, i.e. at least one of ring A or ring B is substituted with an alkoxy group.	
	Claim 15 of the copending application does not recite a consumer product as recited in instant claim 20.  
Campos discloses that typical applications of OLEDs include flat panel displays (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED recited in claim 15 of the copending application in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but moot in light of the new grounds of rejection set forth above. Furthermore, it is noted that the data presented on Page 23-27 have been considered. However, it is noted firstly that this data is not in the form of a proper 37 C.F.R. 1.132 Declaration. Secondly, while the data has been considered, Applicants’ data is not found persuasive in light of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767